Citation Nr: 0029564	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-13 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date prior to October 26, 
1998, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 70 percent for 
service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and friends


INTRODUCTION

The veteran had active service from January 1967 to October 
1970.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In a rating decision dated in April 1999, the RO established 
service connection for PTSD and assigned a 30 percent 
disability rating, effective October 26, 1998.  At that time 
the RO also denied entitlement to a total rating based on 
individual unemployability due to service-connected 
disability (TDIU).  In a rating decision dated in October 
1999, the RO amended the veteran's award to reflect 
assignment of a 70 percent rating for PTSD, effective back to 
October 26, 1998, and also granted entitlement to TDIU 
benefits, effective December 11, 1998.  The RO, in the rating 
decision, and in a supplemental statement of the case issued 
in November 1999, advised the veteran that such decision was 
considered a full grant with respect to the matter of 
entitlement to an increased rating for PTSD and the matter of 
entitlement to TDIU benefits.  

The Board concurs in that insofar as the veteran did not 
express disagreement with the "down-stream" issue of the 
effective date of the TDIU grant, such matter is not before 
the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability); see also Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).  However, although the 
increase in PTSD benefits from 30 to 70 percent represented a 
grant of benefits, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that a "decision awarding a higher rating, but less 
than the maximum available benefit...does not...abrogate the 
pending appeal...."  AB v. Brown,  6 Vet. App. 35, 38 
(1993).  The veteran has not withdrawn his appeal with 
respect to the rating assigned to PTSD.  See 38 C.F.R. 
§ 20.204 (1999).  Accordingly, such matter will be addressed 
herein below.


FINDINGS OF FACT

1.  The veteran failed to timely provide evidence requested 
in connection with claims of entitlement to PTSD filed in 
March 1992 and May 1997.

2.  The RO next received a claim of entitlement to service 
connection for PTSD on December 11, 1998.

3.  VA records reflect treatment for diagnosed PTSD beginning 
October 26, 1998; such is the assigned effective date for the 
grant of service connection for PTSD.  

4.  PTSD is manifested by total occupational and social 
impairment due to factors such as an impaired thought 
process, an intermittent inability to perform activities of 
daily living, disorientation to time or place, and memory 
loss.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date prior to 
October 26, 1998, for the grant of service connection for 
PTSD have not been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (1999).

2.  The criteria for assignment of a 100 percent evaluation 
for service-connected PTSD have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On March 23, 1992, the RO received a statement in which the 
veteran claimed to have been treated at Kaiser Permanente for 
PTSD related to his military service.  The RO requested 
records from Kaiser Permanente.  Records received pertain to 
the veteran's lower extremities and are negative for note of 
psychiatric treatment or diagnosis of psychiatric disability, 
to include PTSD.  On January 12, 1993, the RO sent the 
veteran a letter informing him that his military records had 
been requested in consideration of his PTSD claim.  The RO 
further requested specific identifying information from the 
veteran, to include an explanation as to claimed in-service 
stressful experiences and identifying information relevant to 
any medical evidence probative of his claim.  The RO advised 
the veteran that if the requested information was not 
received within one year of the date of that letter, 
benefits, if entitlement was established, would not be paid 
prior to the receipt of the requested evidence.  The veteran 
did not provide the requested evidence within one year of 
January 23, 1993.

On May 21, 1997, the RO received VA Forms 4142 and 4138.  In 
such the veteran identified treatment at Kaiser Permanente in 
1985 for PTSD.  In a letter dated June 19, 1997, the RO again 
advised the veteran of evidence needed to process his claim 
of entitlement to service connection for PTSD.  The RO 
advised the veteran that if the requested information was not 
received within one year of the date of that letter, 
benefits, if entitlement was established, would not be paid 
prior to the receipt of the requested evidence.  The veteran 
did not provide the requested evidence within one year of 
June 19, 1997.

On December 11, 1998, the RO next received a statement in 
which the veteran requested consideration for PTSD.  The 
veteran reported VA treatment within the year prior to such 
statement and identified in-service stressful incidents.  
Such statement was submitted with a formal claim for TDIU 
benefits, VA Form 21-8940.

The claims file contains records of VA psychiatric treatment 
beginning October 26, 1998.  At the date of initial 
consultation it was noted the veteran's child had been killed 
in an automobile accident a week earlier.  The veteran 
complained of depression and insomnia.  He complained of 
nightmares, related to his daughter and to his wartime 
military service.  Mental status examination in November 1998 
revealed the veteran to be fully oriented in all spheres.  
His mood was depressed and his affect was normal in range and 
intensity.  The form and content of his thought and speech 
were unremarkable.  He denied hallucinations, and suicidal or 
homicidal ideation or plan.  He complained of fitful and 
disturbed sleep.  The veteran also complained of anger.  The 
assigned global assessment of functioning (GAF) was 60.  The 
diagnoses included PTSD.  Later in November, the veteran 
reported being calmer with medication, but continued to 
complain about nightmares.  He also complained of poor 
energy, concentration and memory.  He reported anger but 
denied any plan or intent to act on it towards others or 
himself.  To examination his affect was blunted and his mood 
was depressed.  He denied hallucinations other than 
flashbacks.  

In January 1999, the veteran reported for a VA examination.  
The examiner reviewed the claims file and noted the veteran's 
relevant history.  The veteran complained of difficulty 
getting along with people, due to trust difficulties, and 
also reported feeling depressed all the time.  He complained 
of problems with memory and concentration, for example 
forgetting to put coffee in the coffee maker, and also 
reported problems with forgetting names, dates and 
appointments.  He also complained of sleep difficulty and  
nightmares, with some flashbacks during the day.  He reported 
he had recently started to hear voices of people he served 
with in Vietnam.  The veteran reported a history of fighting 
and interpersonal conflicts with others.  He denied suicidal 
or homicidal intent.  The examiner noted the veteran appeared 
to have an adequate ability to maintain personal hygiene and 
other activities of daily living and that his orientation to 
person, place and date were adequate with the exception of 
difficulty managing time and appointments.  The veteran also 
reported ritualistic behavior such as washing his hands 
frequently; the examiner commented that such did not 
interfere with his daily activities.  The veteran also did no 
t report any panic attacks.  He noted occasional anxiety and 
also complained of a frequently depressed mood.  Impulse 
control problems were stated to appear limited to temper 
control, not acted on.  He stated his sleep pattern was 
irregular but that h sleeps adequately four or five nights a 
week.  The assigned GAF was 60.  The examiner cited a 
moderate level of impairment stemming from difficulties 
getting along with others, frequent feelings of depression, 
sleep difficulties, concentration difficulties, and intrusive 
nightmares and flashbacks.

In a rating decision dated in April 1999, the RO established 
service connection for PTSD and assigned a 30 percent 
evaluation, effective October 26, 1998.  That award was later 
amended to reflect assignment of a 70 percent evaluation for 
PTSD, effective back to October 26, 1998.  The RO cited the 
assigned effective date of October 26, 1998, as the date of 
initial treatment at the VA Medical Center located in Reno, 
Nevada.  

Outpatient records dated from March to July 1999 continue to 
note the veteran's depression.  In April 1999 he was "much 
less depressed" and was not suicidal or directly homicidal.  
He was noted to become angry when things did not go his way.  
In June 1999 the veteran was reportedly less angry than he 
used to be and was not suicidal.  In July 1999 it was noted 
that the veteran was emotional, speaking rapidly and wildly, 
and was noted to be unable to care for his daily needs.  It 
was noted that he had no social life except for people who 
would allow him to live in their home and that he was unable 
to work.  The assigned GAF was 25.

In July 1999 the veteran and friends appeared at a hearing to 
testify in connection with his claim.  The veteran was 
reportedly in receipt of Social Security Administration 
disability benefits at that time, based on VA records showing 
him to have PTSD.  The veteran's friends reported the 
veteran's difficulties with memory, concentration, 
nightmares, flashbacks and sleep difficulty and indicated 
that the veteran was unable to work or maintain normal social 
contact.


Effective Dates

Pertinent Laws and Regulations

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (1999).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (1999).

Regulations provide that where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  Should the right to benefits 
be finally established, monetary allowance based on such 
evidence shall commence not earlier than the date of filing 
the new claim.  Link v. West, 12 Vet. App. 39 (1998); 
38 C.F.R. § 3.158 (1999).  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  
38 C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise the effective date is the date of receipt 
of claim or date entitlement arose, whichever is later.  
Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for 
presumptive service connection will be the date entitlement 
arose, if a claim is received within one year after 
separation from active duty.  Otherwise the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  

The veteran contends that he filed his original claim of 
entitlement to service connection for PTSD on March 23, 1992 
and that service connection should be awarded from that date.  
The evidence does not reflect and the veteran does not argue 
that 38 C.F.R. § 3.400(b)(2)(i) or (ii) are for application.  

The Board acknowledges that in March 1992 the veteran filed 
an informal claim for benefits based on PTSD.  In January 
1993, the RO notified the veteran of the evidence needed to 
complete his claim for benefits and clearly advised the 
veteran that absent receipt of such within one year his claim 
would not further be considered.  In May 1997 the RO again 
received an informal claim for benefits based on PTSD.  In 
June 1997, the RO requested further information and again 
advised the veteran that if the requested evidence was not 
received within one year such would not further be 
considered.  The veteran did not respond with the requested 
evidence within one year of either the RO's January 1993 or 
June 1997 request for information letters and therefore, the 
veteran's March 1992 and May 1997 claims are considered 
abandoned.  See 38 C.F.R. § 3.158.

A review of the record reflects that the RO next received 
correspondence in which the veteran requested benefits based 
on PTSD on December 11, 1998.  Such is the date of receipt of 
claim.  The RO in fact assigned an effective date of 
October 26, 1998, prior to the date of receipt of claim, 
based on evidence of VA treatment beginning October 26, 1998.  
Regulations provide for assignment of an effective date the 
later of the date of receipt of the claim or the date 
entitlement arose.  38 C.F.R. § 3.400.  The later date in 
this case is December 11, 1998 and thus, it appears the RO 
assigned the veteran an effective date earlier than warranted 
under the law.  There is, in any case, no basis for 
assignment of an effective date prior to October 26, 1998.  
As stated, the veteran did not timely respond with 
information requested by the RO in 1993 and 1997 and did not 
file a formal claim for benefits at any time in the interim 
between the RO's June 1997 request for information letter and 
receipt of the December 11, 1998, claim for benefits.  As 
such, the veteran's claim is denied.

Rating Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered tablished and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 and its implementing regulations did 
not require that the final rating be effective the date of 
the claim. Rather, the law must be taken at its plain meaning 
and the plain meaning of the requirement that the effective 
date be determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).

Effective November 7, 1996, 38 C.F.R. § 4.130, Diagnostic 
Code 9411, pertaining to PTSD, provides for a 70 percent 
evaluation is warranted where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood; 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  
A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

In this case VA outpatient records dated in 1999 reflect that 
the veteran is completely unemployable and has no social 
interaction due to his PTSD.  He is noted to be unable to 
take care of his activities of daily living, reports auditory 
hallucinations, and shows an impairment in his thought 
processes, memory and concentration.  The January 1999 VA 
examination report reflects note of the veteran's memory and 
concentration problems as well as his reported auditory 
hallucinations and some obsessive-type behaviors.  Although 
the January 1999 VA examination report shows a GAF of 60 and 
the later outpatient records show a GAF of 25, lay testimony 
presented at the veteran's personal hearing support the 
conclusion that the veteran's behaviors have been present for 
many years, severely impacting his social interaction and 
ability to work.  Thus, the Board resolves any doubt in the 
veteran's favor and a 100 percent evaluation for PTSD is 
assigned for the entire period service connection has been in 
effect.  See 38 C.F.R. §§ 4.3, 4.7.

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, supra, the veteran has not been prejudiced by such 
discussion.  The veteran has been advised of the laws and 
regulations pertinent to evaluation of psychiatric 
disabilities and the decision pertinent to rating evaluation 
herein is completely favorable.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-394 (1993).



ORDER

An effective date prior to October 26, 1998, for the grant of 
service connection for PTSD is denied.

A 100 percent evaluation for service-connected PTSD is 
granted, subject to the laws and regulations governing 
monetary awards.



		
	J. M. Daley
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 


- 12 -




- 1 -


